PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/536,831
Filing Date: 9 Aug 2019
Appellant(s): Althaus et al.



__________________
Grant Griffith
For Appellant


EXAMINER’S ANSWER


 


This is in response to the appeal brief filed 11/18/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 26th 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103

Claims 1-2, 4-5, 7-8, 11-15, 17-18, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Oktem et al. (US 2019/0325865), hereinafter Oktem, in view of Kim et al. (US 2018/0349669), hereinafter Kim, and further in view of Han et al. (US 2020/0201536), hereinafter Han.

Claim 1
“while a computing device is in a low-power mode, the computing device comprising a touch sensitive display that displays a graphical user interface able to receive touch input only in limited predefined regions while the computing device is in the low-power mode” Kim [0138] discloses “the touch controller 400 may operate in the low power operation mode and may sense a touch input which occurs in the partial area or another partial area of the touch screen panel”,

“receiving, at the computing device, audio data corresponding to an utterance comprising a hotword and one or more terms following the hotword; detecting, by the computing device, the hotword in the audio data” Oktem [0015] discloses “the voice inputs include a hotword, where the audio signatures are based on acoustic properties of the hotword”; although the “terms following the hotword” is not spelled out in Oktem, it is commonly known that voice communication tends to utter more than one word;
in response to detecting the hotword in the audio data and while the computing device remains in the low-power mode: obtaining, by the computing device, a transcription of the one or more terms of the utterance that follow the hotword by performing speech recognition on the audio data” Oktem [0014] discloses “obtaining a transcription of the respective voice inputs using an automatic speech recognition system” and Oktem [0041] discloses “[a] device may be configured to wake from a low-power state or otherwise activate an interface of the device in response to detecting the hotword. Devices can be configured to ignore utterances that do not start with the hotwords, thus allowing a user to clearly address a command to a device by starting with the hotword”;

“accessing, by the computing device, a particular application that is linked to the hotword; and identifying, by the computing device, based on the transcription of the one or more terms, a particular action to perform using the accessed particular application” Oktem [0090] discloses “launching a software application, or performing another operation related to the voice command of the detected utterance”; the voice “command” is the “hotword detected” as claimed in the prior limitation;

“while accessing the particular application and while the computing device remains in the low-power mode: performing, by the computing device, using the accessed particular application, the particular action; and after performing the particular action, generating, by the computing device, an additional graphical user interface that includes information based on the performance of the particular application” Han [0031] discloses “in a low-power-consumption state to detect a touch operation acting on the touch screen in a screen-off state, determine a screen-off gesture corresponding to the touch operation, and wake up a function of the smart phone or switch on a preset application corresponding to a type of the screen-off gesture according to the screen-off gesture”;

“providing, by the computing device, for output on the touch sensitive display, while the computing device remains in the low-power mode, the additional graphical user interface” Han [0031] discloses “[t]he application layer calculates a motion trail of the screen-off gesture according to the gesture coordinates and the gesture type, and sends data of the motion trail to a Frame Buffer, and displays the motion trail on the touch screen with a set screen refresh rate”, wherein the newly displayed “motion trail on the touch screen with a set screen refresh rate” is the “additional graphical user interface” as claimed.

Oktem, Han, and Kim disclose analogous art. However, Oktem does not spell out the “accessing application in low-power mode” and “a low-power mode…receiving touch input only in limited predefined regions” as recited above. These features are disclosed in Han and Kim. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Han and Kim into Oktem to enhance its speech recognition functions.

Claim 2
“after providing, for output on the touch sensitive display, the additional graphical interface, receiving, by the computing device, input that comprises a key press; and after receiving the input that comprises the key press, switching the computing device to a high-power mode that consumes more power than the low-power mode” Kim [0140] discloses “the touch controller 400 may transmit a fingerprint sensing request signal to the fingerprint sensor 300… only when user authentication should be performed, the mobile device 3000 may be changed from the low power mode to a normal operation mode”.

Claim 4
“while in the high-power mode, the computing device fetches data from a network at a first frequency; and while in the low-power mode, the computing device fetches data from the network at a second, lower frequency” Han [0032] discloses “a touch chip outputs a touch sensing control signal with a scanning frequency that is lower than a scanning frequency in a normal screen-on state to a touch screen, and then a low current flows through a surface of the touch screen, so that the whole touch screen is in a low-power-consumption state for detecting a screen-off gesture”.

Claim 5
“while the computing device is in the high-power mode, the touch sensitive display is able to receive touch input” Kim [0140] discloses “the touch controller 400 may transmit a fingerprint sensing request signal to the fingerprint sensor 300… only when user authentication should be performed, the mobile device 3000 may be changed from the low power mode to a normal operation mode”.

Claim 7
“receiving, by the computing device, a hotword model, wherein detecting that the hotword is in the audio data
comprises applying the audio data to the hotword model” Oktem [0058] discloses “the group assignment module 150 generates an audio signature… the module may generate a signature using only the portion of audio data corresponding to the hotword”.

Claim 8
“wherein the additional graphical interface includes a selectable option that, upon selection by a user, updates the particular application” Oktem [0090] discloses “launching a software application, or performing another operation related to the voice command of the detected utterance… displaying information requested by the voice command (e.g., displaying a map and list of directions…)”, the map display coupled with a touch screen input disclosed in [0102] of Oktem, the map or list of directions can be updated easily.

Claim 11
“while the computing device is in the low-power mode: receiving, by the computing device, additional audio data corresponding to an additional utterance; determining, by the computing device, that the additional audio data includes a different hotword; and in response to determining that the additional audio data includes the different hotword, switching the computing device from the low-power mode to a high-power mode that consumes more power than the low-power mode” Oktem [0041] discloses “[a] device may be configured to wake from a low-power state or otherwise activate an interface of the device in response to detecting the hotword”.
Claim 12
“determining, by the computing device, that a speaker of the additional utterance is a primary user of the computing device, wherein switching the computing device from the low-power mode to the high-power mode that consumes more power than the low-power mode is in response to determining that the speaker of the additional utterance is the primary user of the computing device” Oktem [0006] discloses “the computer system can compare the timing for the detected utterances, as well as audio signatures generated from the content of the detected audio, to determine which devices detected the same utterance. Once the devices have been assigned to different groups according to which utterance the device detected, the computer system select a single device…. The responding device can be selected based on various factors, including…. (2) audio signal power (e.g., prefer a device with the highest received audio power since that device is likely closest to the user)”.

Claims 13-15 & 17-18
Claims 13-15 and 17-18 are rejected for the similar rationale given for claims 1-2, 5, and 7-8 respectively.

Claim 20
Claim 20 is rejected for the similar rationale given for claim 1.

Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Oktem et al. (US 2019/0325865), hereinafter Oktem, in view of Kim et al. (US 2018/0349669), hereinafter Kim, and further in view of Dahir et al. (US 2019/0280996), hereinafter Dahir.

Claim 10
“determining, by the computing device, that a speaker of the utterance is not a primary user of the computing device, wherein obtaining the transcription of the one or more terms of the utterance that follow the hotword by performing speech recognition on the audio data is in response to determining that the speaker of the utterance is not the primary user of the computing device” Dahir [0043] discloses “fingerprint analyzer 408 may identify the voice of the primary user by matching portions of audio data 402 to voice fingerprints supplied by the primary user”.

Oktem, Han, Kim, and Dahir disclose analogous art. However, Oktem does not spell out the “primary user” as recited above. It is disclosed in Dahir. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of
Dahir into Oktem to enhance its speech recognition functions.

(2) Response to Argument

Oktem Reference
Appellant argues that “[i]n response to detecting the hotword, the device 110 wakes from the low power state. Id. at Paragraph [0041]. Thus, since Oktem wakes from the low-power state, Oktem teaches away from in response to detecting a hotword in audio data and while the computing device remains in the low power-mode, obtaining a transcription of the one or more terms of the utterance, accessing a particular application linked to the hotword, and identifying a particular action to perform using the accessed particular application.” Further, “Oktem fails to disclose the device 110 obtaining a transcription, accessing an application, or providing an additional graphical user interface all while remaining in the low-power state.” (present Brief page 7)
Said arguments are not persuasive because paragraph [0041] of Oktem discloses “… A device may be configured to wake from a low-power state or otherwise activate an interface of the device in response to detecting the hotword. Devices can be configured to ignore utterances that do not start with the hotwords, thus allowing a user to clearly address a command to a device by starting with the hotword” Apparently, remaining in a low power state, a device can activate a new interface in response to a hotword input. A device can also remain in a low power state and address a command, which includes activate an application interface. Appellant fails to correctly read the cited exemplary portion of Oktem.
	Kim reference
Appellant again argues that “Kim fails to disclose in response to detecting a hotword in audio data, the computing device remaining in the low power-mode. In fact, Kim never even discloses the display device performing any speech recognition at all”. (present Brief page 8) Said argument is not persuasive because Kim is not cited for speech recognition. Kim is cited for the feature of receiving touch inputs in a low-power mode.

	Han reference
	Appellant argues that “Han never even remotely considers the touch screen enabled device performing speech recognition or performing actions based on speech recognition results – much less performing these functions while in a low-power mode. Therefore, Han fails to disclose in response to detecting a hotword in audio data, the computing device remaining in the low power-mode.” (present Brief page 8)
	Said argument is not persuasive because Han clearly spells out “in a low-power-consumption state to detect a touch operation acting on the touch screen” in paragraph [0031]. Han also discloses operations like “application layer calculates a motion trail of the screen-off gesture” in a low-power state. Most of all, Han is not cited for the feature of “speech recognition”.
	Further, appellant argues that “a person of ordinary skill in the art in speech recognition would not find it obvious to combine the low-power mode for touch screen devices as disclosed in Han with a method of speech recognition.” (present Brief page 8) Said argument is not persuasive because while “those are distinctions between the prior art and the invention, they do not lead to the conclusion that the prior art teaches away from the invention. Neither of the references would lead an inventor down an errant path or discourage using the combination of” Han and Oktem to obtain the present invention.
Particularly, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)
	Dahir Reference
	Appellant provides no technical discussion but a mere statement of “Dahir fails, however, to cure the aforementioned deficiencies of Oktem, Kim, and Han”. (present Brief page 9)
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ruay Ho/Primary Patent Examiner, Art Unit 2175
                                                                                                                                                                                                      


Conferees:
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.